


Exhibit 10.3


Amendment to Letter Agreement
This AMENDMENT (this “Amendment”), entered into as of April 30, 2013, and
effective as of January 1, 2012 (the “Effective Date”), by and between Orbitz
Worldwide, Inc. (the “Company”) and Chris Orton (“Executive”), amends the Letter
Agreement (as defined below), by and between the Company and the Executive.
Capitalized terms used herein but not defined herein shall have the respective
meanings ascribed to them in the Letter Agreement.
WHEREAS, reference is made herein to that certain employment letter agreement,
dated as of June 18, 2010 (as amended, the “Letter Agreement”).
WHEREAS, each of the Company and Executive desires to amend the Letter Agreement
in accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1.
The fifth paragraph of the Letter Agreement shall be deleted and replaced in its
entirety with the following:

“In the event both (a) the Company terminates your employment (other than for
Cause) prior to a Change in Control (as defined in the Orbitz Worldwide, Inc.
2007 Equity and Incentive Plan), and (b) you execute a separation agreement and
general release waiving all legal claims against the Company and a restrictive
covenant agreement under which you agree not to compete against the Company, and
not to solicit the Company's employees and customers, in each case for a period
of twelve (12) months following your termination of employment, each in such
standard form as provided by the Company, you will be eligible to receive the
following benefits (in lieu of any severance or separation benefits under any
and all severance plans, policies and agreements that may entitle you to
severance or separation benefits):
(1) a lump sum payment equal to your annual base salary in effect on the date of
your termination;
(2) a lump sum payment equal to your target bonus for the year in which your
employment with the Company terminates, pro-rated based upon the number of days
you were employed with the Company during the year of termination, and for which
you have not otherwise received or been eligible for a bonus with respect to
such year, in lieu of any other bonus for the applicable bonus period in which
your employment with the Company was terminated;
(3) continuation of your health plan coverage through the end of the month in
which your last date of employment occurs. Thereafter, you will be eligible to
continue health plan coverage pursuant to the terms of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). If you elect to continue health plan
coverage pursuant to COBRA, the Company will subsidize your COBRA payments for
the first twelve (12) months so that you will pay the same monthly premiums as
active employees of the Company for the same coverage; provided, however, that
if you are eligible for another group health plan coverage prior to the end of
this period, the Company shall not be responsible for any further payments;
provided further, however, that the Company may, in its sole discretion, provide
you with a lump sum payment in lieu of providing a COBRA subsidy; provided
further, however, that any Company subsidy shall be subject to taxation to you
to the extent required or advisable under Section 105(h) of the Internal Revenue
Code of 1986, as amended. Thereafter, you will be responsible for the full
payment of any COBRA premiums through the remainder of your eligibility;

1

--------------------------------------------------------------------------------




(4) outplacement benefits pursuant to Company policy; and
(5) acceleration of your equity awards as follows (i) one (1) year acceleration
for RSUs and options; and (ii) one (1) year acceleration of time vesting for
those PSUs that have been Earned prior to the date of termination, with all
other PSUs being forfeited. For purposes of this letter agreement, a PSU or
portion of a PSU is deemed “Earned” if the performance goal corresponding to
such PSU or portion thereof was achieved on or before the relevant measurement
date.
In the event both (a) within one (1) year following a Change in Control (as
defined in the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan), either
(i) the Company terminates your employment other than for Cause, or (ii) you
resign due to a Constructive Termination (as defined below), and (b) you execute
a separation agreement and general release waiving all legal claims against the
Company and a restrictive covenant agreement under which you agree not to
compete against the Company, and not to solicit the Company's employees and
customers, in each case for a period of twelve (12) months following your
termination of employment, each in such standard form as provided by the
Company, you will be eligible to receive the following benefits (in lieu of any
severance or separation benefits under any and all severance plans, policies and
agreements that may entitle you to severance or separation benefits):
(1) a lump sum payment equal to your annual base salary in effect on the date of
your termination;
(2) a lump sum payment equal to your annual target bonus in effect on the date
of your termination;
(3) a lump sum payment equal to your target bonus for the year in which your
employment with the Company terminates, pro-rated based upon the number of days
you were employed with the Company during the year of termination, and for which
you have not otherwise received or been eligible for a bonus with respect to
such year, in lieu of any other bonus for the applicable bonus period in which
your employment with the Company was terminated;
(4) continuation of your health plan coverage through the end of the month in
which your last date of employment occurs. Thereafter, you will be eligible to
continue health plan coverage pursuant to the terms of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). If you elect to continue health plan
coverage pursuant to COBRA, the Company will subsidize your COBRA payments for
the first twelve (12) months so that you will pay the same monthly premiums as
active employees of the Company for the same coverage; provided, however, that
if you are eligible for another group health plan coverage prior to the end of
this period, the Company shall not be responsible for any further payments;
provided further, however, that the Company may, in its sole discretion, provide
you with a lump sum payment in lieu of providing a COBRA subsidy; provided
further, however, that any Company subsidy shall be subject to taxation to you
to the extent required or advisable under Section 105(h) of the Internal Revenue
Code of 1986, as amended. Thereafter, you will be responsible for the full
payment of any COBRA premiums through the remainder of your eligibility;
(5) outplacement benefits pursuant to Company policy; and
(6) acceleration of your equity awards as follows: (i) full acceleration for
RSUs and options; and (ii) for PSUs: (a) if the period for a PSU's performance
goal has ended as of the date of your termination, then with respect to any PSU
or portion thereof that was Earned, full acceleration of time vesting; (b) if
the period for a PSU's performance goal has not ended as of the date of your
termination, then with respect to any PSU or portion thereof that would have
been Earned if the maximum performance goal had been attained, full acceleration
of time vesting; and (c) any PSU not accelerated pursuant to clauses (a) or (b)
of this sentence is forfeited. In the case of equity awards granted prior to
2012, the acceleration provisions

2

--------------------------------------------------------------------------------




of this clause (6) shall apply whenever the Constructive Termination or
termination without Cause occurs, i.e., it need not occur within the one (1)
year window referenced above).”
2.
Each of the Company and Executive agrees that, other than as expressly set forth
in this Amendment, nothing in this Amendment is intended to alter the rights,
duties or obligations of the parties, or each of them, under the Letter
Agreement which shall remain in full force and effect as amended hereby.



3.
This Amendment shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.



4.
This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.



* * * * *




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.


ORBITZ WORLDWIDE, INC.




By: /s/James F. Rogers
Name: James F. Rogers
Title: Senior Vice President and General Counsel








EXECUITVE




/s/ Chris Orton
Chris Orton





3